Citation Nr: 0838081	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  96-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for skin lesions of the 
upper body and thighs, to include as secondary to an 
undiagnosed illness.

2. Entitlement to service connection for prostatitis, to 
include as secondary to an undiagnosed illness.

3. Entitlement to service connection for a low back 
disability, to include as secondary to an undiagnosed 
illness.

4. Entitlement to service connection for chest pain, to 
include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993, including a period of service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, among other things, denied the 
benefits sought on appeal.

This matter was most recently before the Board in October 
2003, at which time the four issues identified on the title 
page of this document were remanded to the RO.  The purpose 
of such remand was, in part, to afford the veteran the 
appropriate VA medical examinations.  As further outlined 
below, the RO failed to comply with the Board's remand 
instructions, and following the issuance of a statement of 
the case in July 2008, the case has since been returned to 
the Board for further review.

The Board notes once again, that in July 2002, the RO was 
notified by the veteran's Congressional representative that 
the veteran desired to file claims of entitlement to service 
connection for loss of his tailbone and hair, muscle spasms, 
a swollen prostate, damaged intestines and depression in 
addition to the claims on appeal.  The RO has still not 
adjudicated these claims and, as such, they are not properly 
before the Board for appellate consideration.  Accordingly, 
these issues are referred to the RO for review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for a skin lesions, prostatitis, low back pain, and chest 
pain, all due to undiagnosed illnesses.

As noted in the introduction above, the veteran's service 
connection claims were the subject of an October 2003 Board 
remand.  At that time, the Board directed the RO to take 
specific actions to aid in the development of the veteran's 
claims.  In particular, physical examination of the veteran 
was to be accomplished.  The agency of original jurisdiction 
was then to readjudicate the veteran's claims.  A review of 
the record reveals that the veteran was never scheduled for a 
VA examination following the Board's remand in 2003.  In 
fact, contrary to the Board's remand instructions, the RO 
sent the veteran a March 2004 VCAA compliant letter stating 
the following: "We'll also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make decision on your claim" (emphasis added).  
Clearly, as part of its remand, the Board had already 
determined that a medical examination was necessary to 
address the veteran's various claims.  In Stegall v. West, 11 
Vet. App. 268 (1998), the Veterans Court held that a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Unfortunately, 
in view of the agency of original jurisdiction's failure to 
follow the directives in the October 2003 remand, another 
remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate physical examination(s).  The 
VA examiner should detail the claimed 
conditions and symptoms, and identify the 
diagnosed disorders, if any, to which such 
symptoms are attributable.  The examiner 
should also determine if there are 
symptoms, abnormal physical findings, or 
abnormal laboratory test results that are 
not attributable to a known clinical 
diagnosis.  For each diagnosed condition, 
the examiner should render an opinion as 
to whether it is at least as likely as not 
that such disability is etiologically 
related to the veteran's active military 
service.  

The examiner should specifically comment 
upon his/her review of the veteran's 
service medical records and medical 
history, including the most recent VA 
treatment records associated with the 
claims file, dated from March 26, 2002 to 
December 7, 2007.  

2.  The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. § 3.655 
(2007).  A copy of the examination 
notification should be associated with the 
claims folder.  Failure to appear for 
examination should be noted in the file.

3.  The RO should ensure that the medical 
examinations requested above comply with 
this remand.  If the examinations and/or 
accompanying medical opinions are 
insufficient, or if the requested actions 
are not taken or are deficient, it should 
be returned to the examiner for 
correction.  See Stegall.  

4.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If the 
benefits are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




